DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed on 7/30/2021 has been entered.  Claims 1 and 19 are amended.  Claims 1-20 are currently pending.
	The amendment to claim 1 has overcome the claim 1 objection.
	The amendment to claim 1 pertaining to the antecedent basis rejection of “the at least one upper bracket” has overcome the 35 USC 112 (b) rejection.
	The amendment to claim 1 pertaining to the antecedent basis rejection of “the at least one lower bracket” has overcome the 35 USC 112 (b) rejection.  
	All references relied upon and not cited in any current Form 892 may be found in previous ‘892’s or IDS’s.
Response to Arguments
Applicant's arguments filed 7/30/2021 (see Remarks dated 7/30/2021) have been fully considered but they are considered moot.  Independent claims 1 and 19 have been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.

Examiner respectfully disagrees.  Sweeney discloses that strap [bar] adjustably couples the maxillary baseplate component to the mandibular baseplate component.  Sweeney, [0038].  Accordingly it is implied that a user would be the one to adjustably couple the baseplate components via the strap.  That user may be, for example, a dental profession or the patient. Thus, Applicant’s argument is not persuasive.
Next, Applicant asserts that Sweeney does not expressly or inherently described that the ends of each strap 32 are themselves pivotally connectable to corresponding features.  Remarks, page 8.  
Examiner respectfully disagrees.  As stated in the Non Final Rejection dated 4/30/2021, each strap [bar] is capable of pivoting about a strap retaining member.  Rejection, page 6.  A part of the strap retaining member may be considered part of the bracket. Further, as stated previously herewith, a user adjustably couples the strap [bar].  Thus it follows that the strap is pivotably connectable by the user to a bracket as it is capable of rotating around a part of the retaining member.  
Regarding claim 2, Applicant asserts Sweeney is limited to straps with openings that received screws and that that Sweeney does not expressly or inherently described a screw 30, 44 or pin that has a “knob on an end thereof” and thus claim 2 is allowable.  Applicant’s Remarks, page 8.

Regarding the rejection of Claim 16 in view of Smith and Frantz, Applicant asserts that Smith and Frantz do not teach or suggest a connecting bar with a projection that can slide along a slot.  Applicant cites to paragraph [0061] of Smith which teachers upper and lower portions of the mandibular retainer may slide or pivot relative to the maxillary retainer.  
Examiner respectfully disagrees that Smith and Frantz do not teach or suggest a connecting bar with a projection that can slide along a slot.  Examiner respectfully submits that Smith discloses that strap [connecting bar] of Smith includes rod 10 (Smith, [0053]) [as well as ball head 11] and that the width of the opening 15[slot] is greater than the diameter of the rod 10 which in embodiments, may provide lateral movement tolerance.  (Smith, [0055]-[0062]).  Thus, it follows that the projection is capable of sliding along the opening [slot] depending on the direction(s) in which a user moves their mouth.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent Publication 2017/0360595) in view of Frantz (U.S. Publication 2020/0197214).
Regarding claim 1, Smith discloses a mandibular adjustment device 1 ((mandibular advancing intraoral orthosis 1); see annotated Fig. 1 below), 


    PNG
    media_image1.png
    684
    906
    media_image1.png
    Greyscale



Smith does not disclose an upper moldable element conformable to a plurality of maxillary teeth and an upper shell that receives the upper moldable element and a lower moldable element conformable to a plurality of maxillary teeth and a lower shell that receives the lower moldable element.  
Frantz teaches an analogous mandibular adjustment device 100 (dental appliance 100 in Fig. 1) with an analogous upper shell 120 (upper dental chassis 120, [0036]), an analogous pair of connecting bars (elastic bands 190, [0039]), an upper moldable element 140 (reformable thermoplastic layer 140), [0036]) conformable to a plurality of maxillary teeth ([0052]) and an upper shell that receives the upper moldable element (see Fig. 1 and annotated Fig 2 below; the reformable thermoplastic overmolded material in layers 130 and 140 couples to the layer of non-reformable material by virtue of a plurality of cavities within upper and lower chassis 110, 120, [0036]; receptacle of each chassis shown in annotated Fig. 2 corresponding to teeth profile) and a lower moldable element 130 (reformable thermoplastic layer 130), [0036] conformable to a plurality of maxillary teeth ([0052]) and a lower shell that receives the upper moldable element (see Fig. 1 and annotated Fig 2 above; the reformable thermoplastic overmolded material in layers 130 and 140 couples to the layer of non-reformable material by virtue of a plurality of cavities within upper and lower chassis 110, 120, [0036]).  


    PNG
    media_image2.png
    727
    474
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added an upper moldable element conformable to a 

	Regarding claim 2, Smith in view of Frantz disclose the invention as described above and Smith further discloses the first end and the second end of each connecting bar 4 (side retention strap 4) comprises a projection (medial rod 10, Fig. 11, [0053]) having a knob (ball head 11, [0056]) on an end thereof (see annotated Fig. 3 below).

    PNG
    media_image3.png
    492
    726
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    493
    720
    media_image4.png
    Greyscale

that receives the knob (ball head 11) and holds at least a portion of the projection of the connecting bar 4 (side retention strap 4); and a pocket (socket 17, Fig. 2) that receives and holds the knob ([0061]).
	Regarding claim 4, Smith in view Frantz disclose the invention as described above and Smith further discloses the slot enables at least the portion of the projection to move horizontally ([0060]-[0062]).
.  
	Regarding claim 6, Smith in view of Frantz disclose the invention as described above and Smith further discloses wherein the knob can be snap-fitted into the slot (press fit insertion whereing ball head 11 is conveniently pressed in respective socket 17 (socket includes slot as opening); [0059].
	Regarding claim 7, Smith in view of Frantz discloses the invention as described above and further discloses the upper moldable element comprise a material that softens when heated to enable the upper moldable element to be molded to a user’s maxillary teeth ( Frantz, [0036], [0054]). 
	Regarding claim 11, Smith in view of Frantz discloses the invention as described above and further discloses the lower moldable element 130 (reformable thermoplastic layer 130) comprise a material that softens when heated to enable the lower moldable element to be molded to a user’s maxillary teeth (Frantz, [0036], [0054]). 
	Regarding claim 16, Smith discloses a mandibular adjustment device 1 (mandibular advancing intraoral orthosis 1); see annotated Fig. 1 above) comprising: an upper shell 2 (maxilla retainer 2; [0043]) with a receptacle (maxilla and mandibular retainers 2 and 3 comprise a specific teeth fitting inner profile [0023]; the teeth fitting profile is a receptacle), the upper shell 2 comprising a first upper bracket 13 (retainer buttress 13; see annotated Fig. 1 
mith does not disclose an upper moldable element moldable to a user’s maxillary teeth that is received by the upper shell and a lower moldable element moldable to a user's mandibular teeth that is received by the lower shell.  .  
Frantz teaches an analogous mandibular adjustment device 100 (dental appliance 100 in Fig. 1) with an analogous upper shell 120 (upper dental chassis 120, [0036]), an analogous pair of connecting bars (elastic bands 190, [0039]), an upper moldable element 140 (reformable thermoplastic layer 140), [0036]) moldable to a user’s maxillary teeth ([0052]) and an upper shell that receives the upper moldable element (see Fig. 1 and annotated Fig 2 above; the reformable thermoplastic overmolded material in layers 130 and 140 couples to the layer of non-reformable material by virtue of a plurality of cavities within upper and lower chassis 110, 120, [0036]; receptacles of each chassis shown in annotated Fig.2 corresponding to teeth profile) and a lower moldable element 130 ((reformable thermoplastic layer 130), [0036]) moldable to a user’s mandibular teeth ([0052]) and a lower shell that receives the upper moldable element (see Fig. 1 and annotated Fig 2 above; the reformable thermoplastic overmolded material in layers 130 and 140 couples to the layer of non-reformable material by virtue of a plurality of cavities within upper and lower chassis 110, 120, [0036]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added an upper moldable element conformable to a plurality of maxillary teeth to be received by the upper shell receptacle of Smith, and a lower moldable element moldable to a user's mandibular teeth that is received by the lower shell of Smith as taught by Frantz, , in order to provide an improved mandibular adjustment device that allows for re-sizing of the device without having to provide a whole new device (Frantz,[0054]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent Publication 2017/0360595) in view of Frantz (U.S. Publication 2020/0197214) and in further view of Singer (U.S. Patent 5823193).
Regarding claim 8, Smith in view of Frantz discloses the invention as described above.
Smith fails to disclose that the upper moldable element comprises an ethylene vinyl acetate copolymer.
Singer teaches  an analogous mandibular adjustment device 10 (dental appliance 10 for alleviating snoring, col. 2, lines 55-67) having an analogous upper shell (upper section 12), an analogous lower shell (lower section 14), an analogous upper moldable element 28 (soft liner 28 which conforms with the teeth and cushions the jaw against impact forces, col. 2 lines 55-67), an analogous lower moldable element (soft liner 30, Fig. 1) and the upper moldable element 28 comprises an ethylene vinyl acetate copolymer (col. 4, lines 29-45).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to make the upper moldable element of the combination of Smith and Frantz, out of an ethylene vinyl acetate copolymer, as taught by Singer, in order to provide an improved mandibular adjustment device  that allows for imparting a deformable characteristic to the upper moldable element by heating using a microwave or by heating in hot water (Singer, col. 4, lines 29-45).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent Publication 2017/0360595) in view of Frantz (U.S. Publication 2020/0197214) and in further view of  Podmore (U.S. Patent Publication 2015/0101615) 

Smith in view of Frantz fails to explicitly disclose that the upper moldable element is removably receivable within the receptacle of the upper shell element.
 Podmore teaches an analogous mandibular adjustment device 110 (treatment device 110) having an analogous upper moldable element (upper retainer element 120a (Fig. 2A) has an interior shape molded to match the outer surfaces of the patient’s upper teeth, [0048], [0052]) and an analogous upper shell (U-shaped base 135, [0049], Fig. 1A) and the analogous upper moldable element 120a is removably receivable within the receptacle of the upper shell element (attachment elements 122a (buttons) on upper retainer element 120a (moldable element) may attach the upper retainer element 120a to the upper surface 125a of the U-shaped base 125 via openings 137 and buttons are pressed through openings, Fig. 1A, [0051]; this is a removable attachment thus the upper moldable element is removably receivable within the receptacle of the upper shell element).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the upper moldable element of Smith in view of Frantz is removably receivable within the receptacle of the upper shell element of Smith in view of Frantz, as taught by Podmore, in order to provide an improved mandibular adjustment device that has a way to re-size the mandibular adjustment device to a patient’s dentition without having to provide a whole new device.
Regarding claim 10, Smith in view of Frantz discloses the invention as described above.
Sweeney fails to explicitly disclose that the lower moldable element is removably receivable within the receptacle of the lower shell element.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the lower moldable element of Smith in view of Frantz is removably receivable within the receptacle of the lower shell element of Smith in view of Frantz, as taught by Podmore, in order to provide an improved mandibular adjustment device that has a way to re-size the mandibular adjustment device to a patient’s dentition without having to provide a whole new device.
Claims 12, 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent Publication 2017/0360595) in view of Frantz (U.S. Publication 2020/0197214) and in further view of  Kruger (U.S. Publication 2015/0034093).
Regarding claim 12, Smith in view of Frantz discloses the invention as described above and Smith further discloses a pair of connecting bars (retention straps 4) but does not explicitly disclose different pairs of connecting bars having different lengths.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the mandibular adjustment device of Smith, a plurality of connecting bars having different lengths, as taught by Kruger, in order to incrementally reposition a patient’s mandible as needed ([0032]).
Regarding claim 14, Smith in view of Frantz and in further view of Kruger discloses the invention as described above.  Smith does not explicitly disclose the connecting bars enable an individual to select a connecting bar compatible with a centric occlusion of a user of the mandibular advancement device.
Kruger teaches the connecting bars enable an individual to select a connecting bar (support member 20) compatible with a centric occlusion of a user of the mandibular advancement device (the mandibular positioning assembly 10 (mandibular adjustment device) is used to reposition the mandible in a manner that does not unduly restrict the patient’s vertical dimension of occlusion, [0040]; the patient is placed in centric occlusion and a support member is selected [0041]) .
Regarding claim 17, Smith in view of Frantz discloses the invention as described above.  Smith does not disclose a plurality of first connecting bars and a plurality of second connecting bars, the plurality of first 17connecting bars including first connecting bars of a plurality of 
Kruger teaches an analogous mandibular adjustment device (mandibular repositioning assembly 10, Fig. 1) comprising a plurality of first connecting bars (a plurality of support members 20, [0032]; see support members 20 in Figs. 3a and 3b) and a plurality of second connecting bars (see support members 20, Figs in Figs. 3b and 3c), the plurality of first 17connecting bars including first connecting bars of a plurality of different lengths (length of bar in Fig. 3a different from length of bar in Fig. 3b), the plurality of second connecting bars including second connecting bars of the plurality of different lengths (length of bar in Fig. 3b different from length of bar in Fig. 3c).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide a plurality of first connecting bars and a plurality of second connecting bars, the plurality of first 17connecting bars including first connecting bars of a plurality of different lengths, the plurality of second connecting bars including second connecting bars of the plurality of different lengths, as taught by Kruger, in order to incrementally reposition a patient’s mandible as needed ([0032]).
Regarding claim 18, Smith in view of Frantz and in further view of Kruger discloses the invention as described above.  Smith fails to disclose that the plurality of different lengths enables each first connecting bar and its corresponding second connecting bar to define a different anterior-posterior position of the upper shell and the lower shell from at least another first connecting bar of the plurality of first connecting bars and its corresponding at least another second connecting bar of the plurality of second connecting bars.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have made the first and second connecting bars of the combination of Smith and Frantz, different in length from another first connecting bar and another second connecting bar, as taught by Kruger, in order to continue repositioning of the mandible until positioning is complete (Kruger, [0044]).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent Publication 2017/0360595) in view of Frantz (U.S. Publication 2020/0197214), in further view of  Kruger (U.S. Publication 2015/0034093), and in even further view of Jasper (U.S. Publication 2018/0140385).
Regarding claim 13, Smith in view of Frantz and in further view of Kruger discloses the invention as described above.
Smith fails to disclose each connecting bar of the connecting bars has a length of about 10 millimeters to about 30 millimeters.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided each connecting bar of the connecting bars of the combination of Smith, Frantz and Kruger, to have a length of approximately 12 mm long (which length falls within the range of  about 10 millimeters to about 30 millimeters) as taught by Jasper, to accommodate a particular sized mouth [0039].
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent Publication 2017/0360595) in view of Frantz (U.S. Publication 2020/0197214), in further view of  Ahlin (U.S. Patent 4568280).
Regarding claim 15, Smith in view of Frantz discloses the invention as described above.
Smith fails to disclose wherein the upper moldable element and/or the lower moldable element comprise ribs.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the upper element as disclosed by the combination of Smith and Frantz, to include ribs, as taught by Ahlin for the purpose of providing the requisite vertical spacing and to limit the extent to which the teeth are embedded in the appliance (Ahlin, col. 4, line 63 – col. 5, line 1).
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent Publication 2017/0360595) in view of Frantz (U.S. Publication 2020/0197214), in further view of Vincent (US 2019/0388191).
Regarding claim 19, Smith discloses a method of fitting a mandibular advancement device 1 (intraoral orthosis 1) to the user's mouth ([0043]-[0044]), comprising: selecting a pair of connecting bars 4 ((retention straps 4, Fig. 1); retention straps 4 are custom fabricated ([0045]; it follows that the retention straps are thus selected); inserting a first knob (ball head 11 [0056]-[0062], see annotated Fig. 2 below) 

    PNG
    media_image4.png
    493
    720
    media_image4.png
    Greyscale



at a first end of each connecting bar 4 (retention strap 4)  into a slot (see annotated Fig. 2 above which shows opening (slot) to pocket 17)  and a pocket 17 of a bracket 13 (retainer buttress 13; [0056]-[0057] of an upper shell 2 (maxilla retainer 2, Fig. 2) and inserting a second knob (ball head 11 [0056]-[0062], see annotated Fig. 2 above)  at a second end of each connecting bar (retention strap 4) into a slot (see annotated Fig. 2 above which shows opening (slot) to pocket 17) and a pocket 17 of a bracket 13 (retainer buttress 13) of a lower shell (mandibular retainer 3, Fig. 2), each connecting bar capable of accommodating slight movement of the mandible ([0058]).

Frantz teaches an analogous method of fitting a mandibular advancement device 100 (dental appliance 100 in Fig. 1) the mandibular advancement device 100 having an analogous upper shell 120 (upper dental chassis 120, [0036]), an analogous pair of connecting bars (elastic bands 190, [0039]), an upper moldable element 140 (reformable thermoplastic layer 140), [0036]) and teaches molding an upper moldable element 140 to a user’s maxillary teeth ([0052]) and an upper shell carrying the upper moldable element (see Fig. 1 and annotated Fig 2 above; the reformable thermoplastic overmolded material in layers 130 and 140 couples to the layer of non-reformable material by virtue of a plurality of cavities within upper and lower chassis 110, 120, [0036]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added the step of molding an upper moldable element to a user’s maxillary teeth to the method of fitting of Smith and to have the upper shell carrying the upper moldable element in Smith, as taught by Frantz, in order to provide a way to re-size the mandibular adjustment device to a patient’s dentition without having to provide a whole new device ([0054]).
Smith fails to disclose molding an upper moldable element to a user’s maxillary teeth and the upper shell carrying the upper moldable element.
Frantz teaches an analogous method of fitting a mandibular advancement device 100 (dental appliance 100 in Fig. 1), the mandibular advancement device 100 having an analogous upper shell 120 (upper dental chassis 120, [0036]), an analogous pair of connecting bars (elastic 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added the step of molding an upper moldable element to a user’s maxillary teeth to the method of fitting of Smith and to have the upper shell carrying the upper moldable element, as taught by Frantz, in order to provide a way to re-size the mandibular adjustment device to a patient’s dentition without having to provide a whole new device ([0054]).
Smith fails to disclose molding a lower moldable element to a user’s mandibular teeth and the lower shell carrying the lower moldable element.
Frantz teaches an analogous mandibular adjustment device 100 (dental appliance 100 in Fig. 1) with an analogous lower shell 110 (lower dental chassis 110, [0036]), an analogous pair of connecting bars (elastic bands 190, [0039]), a lower moldable element 130 (reformable thermoplastic layer 130), [0036]  and molding a lower moldable element to a user’s mandibular teeth ([0020]),([0052]) and a lower shell carrying the lower moldable element (see Fig. 1 and annotated Fig 2 above; the reformable thermoplastic overmolded material in layers 130 and 140 couples to the layer of non-reformable material by virtue of a plurality of cavities within upper and lower chassis 110, 120, [0036]).  

Smith in view of Frantz discloses the invention as described above.
Smith in view fails to disclose selecting a pair of connecting bars from a plurality of pairs of pre-made connecting bars of various lengths.
Vincent teaches an analogous method of fitting a mandibular advancement device to the user’s mouth comprising a pair of analogous connecting bars 20 (connecting rods 20, Fig. 1) and selecting a pair of analogous connecting bars 20  from a plurality of pre-made connecting bars of various lengths (the two connecting rods 20 belong to a set of a plurality of connecting rods different lengths, [0040]; a plurality of connecting rods includes pairs of connecting rods).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the method of fitting a mandibular advancement device to the user’s mouth of Smith in view of Frantz, a step of selecting a pair of connecting bars from a plurality of pairs of pre-made connecting bars of various lengths, as taught by Vincent, in order to provide an improved method of fitting a mandibular advancement device to the user’s mouth which adapts to different forward movements of one jaw relative to the other (Vincent, [0040]).

Regarding claim 20, Smith in view of Frantz and Vincent discloses the invention as described above and further discloses selecting the pair of connecting bars comprises selecting the pair of connecting bars to have a length that will place the upper shell and the lower shell at desired anterior-posterior positions relative to one another (Vincent, [0040]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786